MEMORANDUM**
Maria Ogmertsian, a native and citizen of Georgia, petitions pro se for review of *641the Board of Immigration Appeals’ (“BIA”) decision dismissing her appeal from an immigration judge’s denial of her motion to reopen deportation proceedings to apply for relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We conclude that the BIA did not abuse its discretion by denying petitioner’s untimely motion to reopen. See 8 C.F.R. § 208.18(b)(2)(i); Abassi v. INS, 305 F.3d 1028, 1029-30 n. 1 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *641courts of this circuit except as provided by Ninth Circuit Rule 36-3.